Citation Nr: 1704846	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected degenerative joint disease (DJD) of the right shoulder.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected DJD of the left shoulder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	L. Adam Neidenberg, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for DJD of the right and left shoulders; a 30 percent rating was assigned to the right shoulder and a 20 percent rating was assigned to the left shoulder.  The Veteran timely appealed the initial ratings assigned.

In March 2014, the Veteran testified during a videoconference hearing before one of the undersigned Veterans Law Judges (VLJs).  A transcript of the hearing is of record.

In a July 2014 decision, the Board referred the issues addressed by the November 2012 decision, including the right and left shoulder claims, to the Agency of Original Jurisdiction (AOJ) for consideration as new claims, as the record did not indicate the Veteran had filed a timely VA Form 9, Substantive Appeal, for those issues.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court issued an order that vacated the portion of the July 2014 Board decision, which referred these issues to the AOJ, and remanded the matters for readjudication consistent with the instructions outlined in the May 2015 Joint Motion by the parties.  The Joint Motion instructed that the record reflected the Veteran had submitted a timely VA Form 9 in November 2013, which was in VA's possession at the time of the July 2014 Board decision, and therefore the Board has jurisdiction over the issues.

In an October 2015 decision, the Board denied increased initial ratings for the right and left shoulder claims.  The Veteran appealed the denials to the Court.  In July 2016, the Court partially vacated the Board's October 2015 decision, and remanded the right and left shoulder claims for appropriate action, pursuant to a July 2016 Joint Motion for Partial Remand.

In the October 2015 decision, the Board also remanded for additional development claims for service connection for traumatic brain injury residuals, an acquired psychiatric disorder, neuropathy of the hands and legs/feet, initial increased ratings for pseudofolliculitis barbae, a low back disorder, and a neck disorder, earlier effective dates for the awards of service connection for a low back disorder and a neck disorder, entitlement to special monthly compensation based on the need for aid and attendance, and TDIU.  The development ordered as to these matters has not been completed and the claims have not been returned to the Board.  The Board will therefore not address these issues herein.

In August 2016, the Veteran testified during a videoconference hearing before another of the undersigned VLJs.  A transcript of this hearing is associated with the claims file.

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In August 2016 and October 2016, the Veteran waived his right to a hearing before the third member of the decision panel.  Given that the Veteran has had a hearing before two of the members of the panel and waived his right to a hearing before the third member of the panel, the Board finds that there is no Arneson-related impediment to issuing the decision herein.

At the August 2016 hearing, the Veteran also provided testimony as to the issues of entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder, entitlement to service connection for a traumatic brain injury, and entitlement to an increased rating for pseudofolliculitis barbae.  As noted, the Board remanded these claims for additional development that has not yet been completed and they will not be addressed at this time.

The Court has held that the issue of entitlement to a TDIU is an element of a claim for a higher initial rating or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claims for increased initial ratings for right and left shoulder disabilities.

The issues of entitlement to higher initial ratings for service-connected right and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action, on his part, is warranted.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to the issue of entitlement to a TDIU.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for DJD of the right shoulder, evaluated as 30 percent disabling; DJD of the left shoulder, evaluated as 20 percent disabling; cervical spondylosis, evaluated as 20 percent disabling; lumbar spondylosis, evaluated as 20 percent disabling; and pseudofolliculitis barbae, assigned a noncompensable (zero percent) rating.  As such, his combined rating is 70 percent; he therefore meets the schedular criteria.  Moreover, the evidence of record shows that the Veteran has a high school education, and previously worked as a driver/equipment operator.  He last worked in December 2006, and has not been employed since that time.  See, e.g., the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated March 2014 and the VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) dated July 2014.

As described above, the Veteran has asserted that he cannot work as a driver/laborer due to his service-connected disabilities.  See, e.g., the VA Form 21-8940 dated March 2014.  To this end, the Veteran was afforded a VA examination in April 2015 as to his lumbar and cervical spine disabilities.  The examiner determined that these disabilities impact the Veteran's ability to work.  The examiner explained, "[h]is back and neck conditions impact [his] ability to lift and bend.  He has multiple medical conditions affecting his functional status and contribution of each individual disorder cannot be determined with certainty."  He concluded, "Veteran obviously cannot work due to multiple medical problems.  Considering back and neck conditions, he cannot perform any manual work."

In a March 2016 statement, Dr. K.K. reported, "after a thorough review of the relevant records, it is my opinion that [Veteran] is unemployable due to his DJD right shoulder, cervical spondylosis, lumbar spondylosis, DJD left shoulder, and pseudofolliculitis barbae with associated symptoms, limitations, and medications."

Additionally, in an August 2016 vocational assessment, a vocational rehabilitation consultant concluded that the Veteran "has not been able to perform any substantial gainful occupation since at least October 19, 2011."  Her conclusion was based upon "what appears to be the permanency of [the Veteran's] chronic back, neck, and bilateral shoulder pain and functional limitations resultant of his service-connected back, neck, and bilateral shoulder condition as demonstrated in the medical reports and Functional Capacity Assessment from his treating physician, C&P examinations, and the report from Dr. K."  The vocational rehabilitation consultant further stated that the Veteran would be unable to perform even an unskilled sedentary type occupation as a result of his inability to utilize his upper extremities due to chronic pain and limited range of motion of the neck and upper extremities, and his inability to sit for more than two hours within an eight hour workday.

In support of his claim, the Veteran also submitted an independent medical review from Dr. P.H.  Dr. P.H. reviewed the Veteran's claims file, including the medical and lay evidence, and concluded that it is more likely than not that the Veteran's chronic pain, limited range of motion, and debilitations caused by his service-connected disabilities "are severe enough to render him unable to sustain gainful occupational employment from the date of his functional capacity assessment, and his treating physician's opinion thereof."

The above evidence reflects that the Veteran's service-connected disabilities have a significant impact on his ability to work.  Although some health care professionals have opined that the Veteran's disabilities do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's physical abilities and his limited education and employment history, as indicated by the lay and medical evidence, the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As described above, the issues of entitlement to increased initial ratings for DJD of the right and left shoulders were remanded by the Court pursuant to a July 2016 Joint Motion.

Since the Veteran's right and left shoulder claims were last before the Board, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Significantly, this type of joint testing was not accomplished during the Veteran's most recent VA examination in February 2015.

Moreover, the parties to the July 2016 Joint Motion determined that, in its October 2015 decision, the Board violated the Court's holding in Colvin v. Derwinski, 1 Vet. App. 191 (1999) when it determined that it would be speculative for an examiner to provide an opinion concerning the severity of the Veteran's shoulder disabilities when not medicated as compared to when medicated.  The parties concluded that such a finding is a determination reserved solely for a medical professional.  Additionally, at the August 2016 Board hearing, the Veteran contended that his right and left shoulder disabilities are more severe than was described in the February 2015 VA examination report.

Given the above, and to afford the Veteran every consideration in connection with the current claims, he should be afforded an opportunity to undergo an updated VA shoulder examination by an appropriate medical professional.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  The examination conducted pursuant to this remand should comply with 38 C.F.R. § 4.59 as interpreted in Correia.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from April 2016.  All such available documents must be associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected right and left shoulder disabilities.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should provide an opinion as to the severity of the Veteran's right and left shoulder symptoms when he is not medicated, as compared to when he is medicated.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






___________________________                   _____________________________
              M. E. LARKIN                                                 JAMES L. MARCH
	Veterans Law Judge                                            Veterans Law Judge
   Board of Veterans' Appeals                                 Board of Veterans' Appeals


____________________________________________
JONATHAN HAGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


